DETAILED ACTION

Brief Summary
This is an Advisory Office action regarding reissue U.S. Application 16/877,134 (hereafter “the ‘134 Application”), which is a reissue application of U.S. Patent 10,448,413 (hereafter “the ‘413 Patent”).

The proposed after-final response dated August 1, 2022 will be entered.  Here, the request for reconsideration included in the response dated August 1, 2022 has been considered, but does not place the application in condition for allowance for reasons discussed herein.

The ‘413 Patent originally issued on October 15, 2019, with the inventor of Li et al. having original claims 1-8.  Here, the ‘413 Patent was filed as U.S. Application 16/263,793 (hereafter “the original ‘793 Application”) on January 31, 2019. Here, the original ‘793 Application was filed as a continuation of U.S. Application 16/031,317, filed on July 10, 2018, which is a continuation of U.S. Application 14/916,399, filed as application PCT KR2014/002289 on March 18, 2014, now U.S. Patent 10,257,841.  Further, foreign priority is claimed to three applications, being Chinese Application 2013 1 0394991, dated September 3, 2013, Chinese Application 2013 1 0424907, dated September 17, 2013, and Chinese Application 2013 1 0515958, dated October 28, 2013.

As noted above, the ‘413 Patent originally issued with patented claims 1-8.  During the instant prosecution of the reissue ‘134 Application, claims 1, 2, 4, and 6 have been amended, and  claims 4 and 8 have been canceled.  A final Office action was mailed on May 31, 2022, which indicated that claims 1-3 and 5-7 were rejected.  The Applicant’s after-final Response dated August 1, 2022 is not seen to amend any of the claims, but provides arguments, and is being entered.  Thus, with the response dated August 1, 2022 entered, claims 1-3 and 5-7 remain pending, with claims 1 and 5 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 

Initially, as noted above, claims 1-3 and 5-7 remain pending, with claims 1 and 5 being independent.  In this regard, the Examiner further notes that claims 1-3 and 5-7 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 2013/123961, with the inventor of Lahetkangas et al., being published on August 29, 2013 (noted as “Lahetkangas”).  

With this, on pages 2-7 of the arguments filed in the Remarks dated August 1, 2022 (hereafter “the Remarks”), the Applicant argues that Lahetkangas fails to disclose the limitations that recite “wherein an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table.”, as recited in both independent claims 1 and 5.
 
In this regard, on page 4 of the Remarks, the Applicant argues that “However, the portions of Lahetkangas cited by the Examiner above merely describe that a first table may support, for instance, up to 64 QAM and the second table may support, for instance, up to 256 QAM. Applicant notes that the first and second tables in Lahetkangas are opposite to those in independent Claims 1 and 5. That is, in Lahetkangas, the first table supports up to 64 QAM and the second table supports up to 256 QAM, while in independent Claims 1 and 5, the first table supports up to 256 QAM and the second table supports up to 64 QAM.”

The Examiner does not find these arguments persuasive.  Along this vein, the language of independent claim 1 recites “wherein the plurality of MCS tables comprise a first MCS table which supports 256 QAM and a second MCS table which does not support 256 QAM,…wherein an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table”.

 Here, the order of the numbering label of a “first table” and a “second table” in the reference of Lahetkangas, which is “opposite to those in independent Claims 1 and 5”, as argued, is irrelevant to distinguish the reference of Lahetkangas to the instant claim language.  Here, Lahetkangas expressly teaches two MCS tables, one which supports a higher order modulation, such as 256 QAM, and another which does not, which instead only supports 64 QAM.  [See, for instance, page 2, line 20-page 3, line 26 of Lahetkangas.]  In this regard, Lahetkangas states on page 2, line 20-page 3, line 26 that “The first table may support for instance up to 64 QAM (quadrature amplitude modulation) and the second table may support for instance up to 256 QAM, or any other higher order modulation extension.”.  Additionally, on page 11, line 24-page 12, line 7, Lahetkangas states “The modulation and coding scheme is selectable based on a first modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a first maximum modulation order or based on a second modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a second maximum modulation order. In one embodiment, the second maximum modulation order is higher (for instance up to 256QAM) than the first maximum modulation order (for instance up to 64QAM).”

The Applicant appears to recognize this, as on page 4 of the Remarks, the Applicant argues that “While Lahetkangas does describe a first table that may support up to 64 QAM and a second table that may support up to 256 QAM, …”  Thus, the reference of Lahetkangas can clearly be seen as teaching the limitation that requires “the plurality of MCS tables comprise a first MCS table which supports 256 QAM and a second MCS table which does not support 256 QAM”.  


Continuing, on page 4 of the Remarks, the Applicant argues that “…it is respectfully submitted that this does not teach or suggest that an MCS item of 64 QAM with its highest coding rate in the first MCS table of Lahetkangas is not in the second MCS table of Lahetkangas.”  Similarly, the Applicant further argues on page 5 of the Remarks that “While Lahetkangas describes two tables, a first that supports up to 64 QAM and a second that supports up to 256 QAM, Lahetkangas fails to teach or suggest that one or more items of 64 QAM having a highest coding rate (in the first table) can be removed to indicate 256 QAM modulation mode and corresponding TBS (in the second table).”


In this regard, claims 1 and 5 both recite “wherein the plurality of MCS tables comprise a first MCS table which supports 256 QAM and a second MCS table which does not support 256 QAM,…wherein an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table”.  With this, again on page 2, line 20-page 3, line 26, Lahetkangas states “The first table may support for instance up to 64 QAM (quadrature amplitude modulation) and the second table may support for instance up to 256 QAM, or any other higher order modulation extension.”  Further, on page 3, lines 21-26, Lahetkangas continues, stating “The first and the second table may be different in some respects. For instance, one table may be biased more towards low MCS and the second towards high MCS values.  For example, one table may have more MCS values below a certain threshold MCS.  Also the density of the MCS values at lower MCS may be higher in one table or …average of the MCS values may be lower in one table.”  With this, this section is seen to teach that “an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table”, as a lower modulation value item, such as items regarding 64 QAM, would be in the second MCS table of Lahetkangas, and not in the first MCS table, which is “biased more towards…high MCS values”, such as those with a maximum coding rates of 256 QAM.  Here, Lahetkangas expressly states that “the density of the MCS values at lower MCS may be higher in one table or …average of the MCS values may be lower in one table”, meaning that more MCS items of a lower MCS value, such as 64 QAM, would be within the first table that supports up to 64 QAM rather than in the second table that supports up to 256 QAM.  Thus, Lahetkangas teaches that at least one lower MCS item would be in one table but not in the other table, which is biased toward higher MCS values.  Therefore, Lahetkangas is seen to teach of “an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table”, as currently required in independent claims 1 and 5.

Continuing, on page 7 of the Remarks, the Applicant argues that “the Examiner has still failed to demonstrate Lahetkangas teaching or suggesting ‘wherein an MCS item of 64 QAM with a highest coding rate in the second MCS table (which supports up to 64 QAM) is not in the first MCS table (which supports up to 256 QAM).’ As recited in independent Claims 1 and 5.”

As discussed above, on page 3, lines 21-26, Lahetkangas states “For instance, one table may be biased more towards low MCS and the second towards high MCS values.  For example, one table may have more MCS values below a certain threshold MCS.  Also the density of the MCS values at lower MCS may be higher in one table or …average of the MCS values may be lower in one table.”  With this, this section is seen to teach that “an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table”, as a lower modulation value item, such as items regarding 64 QAM, would be in the second MCS table of Lahetkangas, and not in the first MCS table, which is “biased more towards…high MCS values”, such as those with a maximum coding rates of 256 QAM.  

Additionally, on page 11, line 24-page 12, line 7, Lahetkangas states “The modulation and coding scheme is selectable based on a first modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a first maximum modulation order or based on a second modulation and coding scheme table comprising entries corresponding to a plurality of modulation and coding schemes with a second maximum modulation order. In one embodiment, the second maximum modulation order is higher (for instance up to 256QAM) than the first maximum modulation order (for instance up to 64QAM).”  Further, on page 13, lines 19-37, Lahetkangas further states “Decision whether original index table or the table with 256QAM extension is used is either determined by the base station (or eNB) and the switching is indicated to the UE with a signaling message or decided in implicit way.”

Along this vein, on page 15, line 6-page 16, line 32, Lahetkangas describes and illustrates an MCS index and modulation table with 256QAM extension, whereby this would correspond to the above described “the second table may support for instance up to 256 QAM, or any other higher order modulation extension”, as discussed on page 2, lines 32-36 of Lahetkangas. With this, particularly on page 15, lines 6-27, Lahetkangas states “New TB sizes may be introduced in the MCI/CQI index table with 256QAM extension in order to increase spectral efficiency with 256QAM: - Room for these new TB sizes can be taken from current low TB sizes (QPSK and possibly low 16QAM)”.  Here, this section is also seen to teach that items of low transport block sizes, such as that being 64QAM, would not be in the index table supporting 256QAM extension, as these areas are taken to have reserved areas for 256 QAM items.

Therefore, with these teachings, Lahetkangas is seen to teach the limitation that requires  “wherein an MCS item of 64 QAM with a highest coding rate in the second MCS table is not in the first MCS table”, as currently required in independent claims 1 and 5.  Thus, the rejection of claims that claims 1-3 and 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by Lahetkangas, is still deemed proper, and the rejection is maintained.

Thus, with the after-final response dated August 1, 2022 being entered, and with the response being considered but NOT placing the application in condition for allowance, the status of the claims remains as addressed in the final Office action dated May 31, 2022.  Particularly, the status of claims 1-3 and 5-7 remains as follows:
a.	Claims 1-3 and 5-7 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahetkangas.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992